Russell, C. J.,
concurring specially. I concur in the result reached by the majority, but not altogether upon the grounds stated in the opinion. It is undisputed that the child in question was in Troup County at the time that the judgment of adoption was rendered in Eulton County. It may be assumed that Troup County Avas the county of the child’s domicile, for the eAddence is undisputed that the father and only liAdng parent of the child had given control of her to his father who lived in Troup County. Under this evidence no proceeding to adopt Lois Mobley could have been had aimvhere other than in Troup County. The agreement betAveen the íavo grandfathers, neither ol: aaLoiu had any right to make any such agreement, was entirely nugatory. Even conceding the adoption of the child to be a quasi proceeding in ran, the fact that the child, considered as the res, AAras in Troup County at the time the judgment of adoption was rendered in Eulton County would render the entire proceeding nugatory and the judgment A’oid; for it is the situs of the res Avliich determines the jurisdiction in proceedings in rom. Hence in either view oE the case the judgment rendered Avas void so as to bring it under the rule of the Code, Avhereby it could be attacked anyAvhere at any time by any one whose interest was adverse thereto.